Citation Nr: 0330038	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-05 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The appellant had active service from November 1990 to April 
1991. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the veteran's claim 
of entitlement to specially adapted housing or special home 
adaptation grant.  

A review of the veteran's substantive appeal, received in 
June 2001, shows that he requested a hearing before a Member 
of the Board at the RO.  In September 2001, the RO sent the 
veteran notice that a hearing was scheduled for October 15, 
2001.  The veteran failed to appear for his scheduled 
hearing, and there is no record that a request for another 
hearing was ever made.  Without good cause being shown for 
the failure to appear, no further hearing can be scheduled 
and appellate review may proceed.  

In a statement, received in May 2000, the veteran raised the 
issue of entitlement to an effective date prior to December 
22, 1997 for a grant of a total rating due to unemployability 
caused by service-connected disability (TDIU).  This claim 
has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.  


REMAND

In March 2001, the RO issued a statement of the case (SOC).  
Subsequent to the issuance of the SOC, additional VA and non-
VA medical evidence was received into the record.  The 
veteran has not waived RO consideration of the additional 
evidence.  The United States Court of Appeals for the Federal 
Circuit has recently invalidated the regulations which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the veteran or his representative.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

In July 2002, the veteran reported that he was being treated 
by three different private health care providers, (Dr. Alexis 
Echevarria, Dr. Jose R. Hernandez, and Dr. Juanita C. Leon 
Ortiz) and at a VA outpatient clinic in Ponce, Puerto Rico.  
It appears that the RO requested these records that same 
month, but that they have not yet been received (some records 
from Dr. Echevarria are already of record).  In addition, the 
veteran reported that he is in receipt of benefits from the 
Social Security Administration (SSA) (although the claims 
file contains a copy of an SSA decision dated in July 1998, 
the SSA's decision is unaccompanied by the medical evidence 
used as the basis for its decision; it appears that the RO 
requested the SSA's medical evidence in July 2002, but the 
records have not yet been received).  In reviewing a similar 
factual scenario, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VA should obtain 
all relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
SSA disability benefits records, and to 
associate them with the claims file.

2.  The RO should attempt to obtain the 
records of treatment from Dr. Alexis 
Echevarria, Dr. Jose R. Hernandez, and 
Dr. Juanita C. Leon Ortiz, as well as all 
treatment records from the VA Clinic in 
Ponce, Puerto Rico, which have not 
previously been associated with the 
claims file. 

3.  The RO must review the claims file 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

4.  The RO should then readjudicate the 
veteran's claim of entitlement to 
specially adapted housing or special home 
adaptation grant.  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of SOC.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



